--------------------------------------------------------------------------------

Exhibit 10.5
 
INVESTOR RIGHTS AGREEMENT
 
dated as of
 
February 25, 2015
 
by and between
 
MERGE HEALTHCARE INCORPORATED
 
and
 
the INVESTORS Listed on SCHEDULE 1 Hereto
 

--------------------------------------------------------------------------------

Table of Contents



 
Page
 
ARTICLE I DEFINITIONS
1
 
SECTION 1.1. Definitions
1
SECTION 1.2. General Interpretive Principles
5
 
ARTICLE II REGISTRATION RIGHTS
5
 
SECTION 2.1. Demand Registration
5
SECTION 2.2. Piggyback Registration
8
SECTION 2.3. Registration Expenses
9
SECTION 2.4. Registration Procedures
10
SECTION 2.5. Indemnification
14
SECTION 2.6. Miscellaneous
16
 
ARTICLE III OTHER RIGHTS
17
 
SECTION 3.1. Information Rights
17
SECTION 3.2. Inspection Rights
17
SECTION 3.3. Confidentiality
17
SECTION 3.4. Transferability
18
SECTION 3.5. Preemptive Rights
18
SECTION 3.6. Consent Rights
19
SECTION 3.7. Investor Directors
19
SECTION 3.8. Observation Rights
20
 
ARTICLE IV MISCELLANEOUS
21
 
SECTION 4.1. Amendment and Modification
21
SECTION 4.2. Successors and Assigns; Binding Effect
21
SECTION 4.3. Severability
21
SECTION 4.4. Notices and Addresses
21
SECTION 4.5. Governing Law; CONSENT TO JURISDICTION
22
SECTION 4.6. WAIVER OF JURY TRIAL
23
SECTION 4.7. Headings
23
SECTION 4.8. Counterparts; Electronic Delivery
23
SECTION 4.9. Further Assurances
23
SECTION 4.10. Remedies
24
 
SCHEDULE 1: List of Investors

 

--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT
 
THIS INVESTOR RIGHTS AGREEMENT, dated as of February 25, 2015 (this
“Agreement”), by and between Merge Healthcare Incorporated, a Delaware
corporation (the “Company”), and the parties listed on Schedule 1 hereto
(collectively, the “Investors”).  Each of the Investors and the Company are from
time to time referred to herein as a “Party” and collectively as the “Parties”.
 
RECITALS
 
WHEREAS, Investors and the Company have entered into that certain Purchase
Agreement, dated as of February 25, 2015 (the “Purchase Agreement”), pursuant to
which Investors have agreed to purchase, severally and not jointly, subject to
the satisfaction and/or waiver of the conditions set forth therein, 50,000
shares of Series A Convertible Preferred Stock of the Company, par value $0.01
per share (the “Preferred Stock”); and
 
WHEREAS, it is a condition precedent to Investors’ obligation to purchase such
Preferred Stock that the Company enter into this Agreement with Investors to
provide for certain rights and obligations of the Parties following the closing
of the transactions contemplated by the Purchase Agreement (the “Closing”).
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.1. Definitions.  The following terms shall have the meanings ascribed
to them below:
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person.  For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.  In addition, references to “Affiliates” of the Investors shall
include any entities or funds managed by the same investment advisor or manager
or such other entity acting in a similar capacity.
 
“Agreement” means this Agreement, as amended, modified or supplemented from time
to time, in accordance with the terms hereof, together with any exhibits,
schedules or other attachments hereto.
 
“Beneficially Own” with respect to any securities means having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act, including without limitation, the 60-day provision in paragraph
(d)(1)(i) thereof).  The terms “Beneficial Ownership” and “Beneficial Owner”
have correlative meanings.
 

--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.
 
“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in (in
each case however designated) stock issued by the Company.
 
“Certificate of Designation” means the Certificate of Designation of Series A
Convertible Preferred Stock of the Company, adopted on or about the date hereof
and as amended, supplemented or modified from time to time.
 
“Closing” has the meaning ascribed thereto in the recitals of this Agreement.
 
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
 
“Company” has the meaning set forth in the preamble of this Agreement.
 
“Confidential Information” means any and all information provided to the
Investors pursuant to this Agreement, including, without limitation, Section
3.1; provided that it shall not include information that has become generally
available to the public, other than as a result of a breach by any of the
Parties of Section 3.3 or Section 3.4.
 
“Convertible Securities” has the meaning set forth in the Certificate of
Designation.
 
“Credit Agreement” shall mean that certain Credit Agreement, dated as of April
29, 2014, by and among the Company, the Company’s Subsidiaries party thereto,
Guggenheim Corporate Funding, LLC and the Lenders party thereto, as amended or
modified, or its conditions waived, from time to time.
 
“Demand Registration” has the meaning set forth in Section 2.1(a).
 
“Demand Registration Statement” has the meaning set forth in Section 2.1(a).
 
“Effectiveness Period” has the meaning set forth in Section 2.1(b).
 
“Equity Securities” means any Common Stock, Options or Convertible Securities.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
“Governmental Entity” means any domestic (federal, state, municipal or local) or
foreign or multinational government or governmental, regulatory, political,
judicial or quasi-judicial or administrative subdivision, department, authority,
entity, agency, regulator, commission, board, bureau, court, or instrumentality.
 
“Indemnified Party” has the meaning set forth in Section 2.5(c).
 
“Indemnifying Party” has the meaning set forth in Section 2.5(c).
 
2

--------------------------------------------------------------------------------

“Investors” has the meaning set forth in the preamble of this Agreement.
 
“Investor Parties” means the Investors, each of their respective Affiliates and
their respective transferees.
 
“Investor Party Indemnitees” has the meaning set forth in Section 2.5(a).
 
“Law” means any applicable federal, state, local or foreign law, statute,
ordinance, rule, guideline, regulation, order, writ, decree, agency requirement,
license or permit of any Governmental Entity.
 
“Losses” has the meaning set forth in Section 2.5(a).
 
“Majority Investor Parties” means Investor Parties holding a majority of the
Registrable Securities held by all Investor Parties.
 
“Minimum Holding” has the meaning set forth in Section 3.5.
 
“Notice and Questionnaire” means a written notice executed by Investor Parties
and delivered to the Company containing the information required by Item 507 of
Regulation S-K to be included in any Shelf Registration Statement regarding
Investor Parties seeking to sell Common Stock pursuant thereto.
 
“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
“Other Securities” means the Common Stock or other securities of the Company
which the Company is registering pursuant to a Registration Statement covered by
Section 2.2.
 
“Parties” has the meaning ascribed thereto in the recitals of this Agreement.
 
“Permitted Issuance” means any issuance by the Company of Equity Securities (1)
to the Company or a Subsidiary of the Company, (2) to officers, employees,
directors or consultants of the Company and its Subsidiaries pursuant to the
Company’s Board-approved equity incentive plans and the securities issued upon
exercise of such grants, (3) as consideration in a merger or acquisition of the
stock or assets of another Person approved by the Board, (4) upon the occurrence
of a pro rata stock split, stock dividend or any subdivision of the Common
Stock, or any other reclassification, reorganization or other similar
proportionate recapitalization approved by the Board, (5) pursuant to the
conversion or exchange of any securities of the Company into Capital Stock, or
the exercise of any warrants or other rights to acquire Capital Stock, (6) in
connection with any private placement of warrants to purchase Capital Stock to
lenders or other institutional investors (excluding the Company’s stockholders)
in any arm’s length transaction approved by the Board in which such lenders or
investors provide debt financing to the Company or any Company Subsidiary, (7)
in connection with a joint venture, strategic alliance or other commercial
relationship with any Person (including Persons that are customers, suppliers
and strategic partners of the Company or any Subsidiary) relating to the
operation of the Company’s or any Subsidiary’s business approved by the Board
and for which a primary purpose thereof is not raising capital or (8) in
connection with any private placement of up to 2,000,000 shares of Common Stock
in the aggregate as consideration for acquisitions or other transactions
approved by the Board.
 
3

--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Entity or other
entity.
 
“Piggyback Notice” has the meaning set forth in Section 2.2(a).
 
“Piggyback Registration” has the meaning set forth in Section 2.2(a).
 
“Preferred Stock” has the meaning ascribed thereto in the recitals of this
Agreement.
 
“Pro Rata Share” means, for any Investor Party at any time of determination, the
quotient of (i) the sum of, without duplication, (A) the number of shares of
Common Stock issued upon conversion of the Preferred Stock Beneficially Owned by
such Investor Party, plus (B) the number of shares of Common Stock issuable upon
conversion of the Preferred Stock Beneficially Owned by such Investor Party,
divided by, (ii) the sum of, without duplication, (A) the number of shares of
Common Stock outstanding at such time of determination, plus (B) the number of
shares of Common Stock issuable upon conversion of the outstanding Preferred
Stock at such time of determination.
 
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.
 
“Purchase Agreement” has the meaning ascribed thereto in the recitals of this
Agreement.
 
“Purchase Rights” has the meaning set forth in Section 3.5.
 
“Registrable Securities” means shares of Common Stock issued by the Company upon
conversion of any shares of Preferred Stock, as well as any shares of Common
Stock or other securities issued as (or issuable upon the conversion or exercise
of any warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange generally for, or in replacement
generally of, such Preferred Stock or other Registrable Securities and any
securities issued in exchange for such Preferred Stock or other Registrable
Securities in any merger, reorganization, consolidation, share exchange,
recapitalization, restructuring or other comparable transaction of the Company. 
As to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when (a) a Registration Statement with
respect to the sale by Investor Parties holding such securities has been
declared effective by the SEC and such securities have been disposed of pursuant
to such effective Registration Statement, (b) such securities shall have been
sold pursuant to Rule 144 or eligible for sale by the Investors pursuant to Rule
144(b)(1)(i), (c) such securities have been otherwise transferred and the
Company has delivered a new certificate or other evidence of ownership for such
securities not bearing a restrictive legend and not subject to any stop order,
and such securities may be publicly resold by the Person receiving such
certificate without complying with the registration requirements of the
Securities Act or (d) such securities shall have ceased to be outstanding.
 
4

--------------------------------------------------------------------------------

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shelf Registration” has the meaning set forth in Section 2.1(b).
 
“Subsequent Shelf Registration” has the meaning set forth in Section 2.1(b).
 
“Subsidiary” shall mean any Person of which at least (i) a majority of the
equity or (ii) a majority of the voting interests, are owned or controlled,
directly or indirectly, by the Corporation, by any one or more of its
Subsidiaries, or by any combination of the Corporation and one or more of its
Subsidiaries
 
“Voting Stock” means Capital Stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances
(determined without regard to any classification of directors).
 
SECTION 1.2. General Interpretive Principles.  Unless the context otherwise
requires: (i) words in the singular include the plural, and in the plural
include the singular; (ii) “including” means including without limitation; (iii)
references to any Section or clause refer to the corresponding Section or
clause, respectively, of this Agreement; (iv) any reference to a day or number
of days, unless expressly referred to as a business day shall mean the
respective calendar day or number of calendar days; (v) references to Sections
of or Rules under the Exchange Act shall be deemed to include substitute,
replacement or successor Sections or Rules, and any term defined by reference to
a Section of or Rule under the Exchange Act shall include SEC and judicial
interpretations of such Section or Rule; and (vi) headings are for convenience
of reference only.
 
ARTICLE II
REGISTRATION RIGHTS
 
SECTION 2.1. Demand Registration.
 
(a) At any time and from time to time following the Closing, the Majority
Investor Parties shall have the right, by delivering a written notice to the
Company (a “Demand Notice”), to require the Company to register under and in
accordance with the provisions of the Securities Act on Form S-1 or any similar
long-form registration statement the number of Registrable Securities
Beneficially Owned by Investor Parties and requested by such Demand Notice to be
so registered (a “Demand Registration”); provided, however, that the Company
shall not be required to effect a Demand Registration pursuant to this Section
2.1(a) after the Company has effected three (3) Demand Registrations pursuant to
this Section 2.1(a); and provided further, that Investor Parties shall not be
entitled to deliver to the Company more than two (2) Demand Registrations in any
12-month period and, in any event, a Demand Notice may only be made if the sale
of the Registrable Securities requested to be registered by Investor Parties
includes at least 10% of the originally issued shares of the Registrable
Securities issued upon conversion of Preferred Stock originally issued to
Investor Parties or is reasonably expected to result in aggregate gross cash
proceeds in excess of $10,000,000 (without regard to any underwriting discount
or commission).  A Demand Notice shall also specify the expected method or
methods of disposition of the applicable Registrable Securities.  Following
receipt of a Demand Notice, the Company shall use its commercially reasonable
efforts to file, as promptly as reasonably practicable, but not later than 60
days after receipt by the Company of such Demand Notice, a Registration
Statement relating to the offer and sale of the Registrable Securities requested
to be included therein by Investor Parties in accordance with the methods of
distribution elected by the Majority Investor Parties (a “Demand Registration
Statement”) and shall use its commercially reasonable efforts to cause such
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof.
 
5

--------------------------------------------------------------------------------

(b) In addition to the Demand Registrations provided in Section 2.1(a), provided
the Company is eligible to register the Registrable Securities on Form S-3, as
soon as commercially practicable following the Closing (but in no event later
than May 15, 2015), the Company shall prepare and file with the SEC a
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, then on such form of registration statement as is then available to
effect a registration for resale of the Registrable Securities), covering the
resale of the Registrable Securities in an amount at least equal to the total
number of shares of Conversion Stock issuable upon conversion of all then
outstanding shares of Preferred Stock.  The Company shall use its commercially
reasonable efforts to cause any such registration statement on Form S-3 or
similar short-form registration statement (a “Shelf Registration”) to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof and prior to August 25, 2015 and maintain the effectiveness of
such registration statement until the Investors no longer holds Registrable
Securities (the “Effectiveness Period”).  If any Shelf Registration ceases to be
effective under the Securities Act for any reason at any time during the
Effectiveness Period, the Company shall use its commercially reasonable efforts
to promptly cause such Shelf Registration to again become effective under the
Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf Registration), and in any event shall
within thirty (30) days of such cessation of effectiveness, amend such Shelf
Registration in a manner reasonably expected to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration or, file an
additional registration statement (a “Subsequent Shelf Registration”)
registering the resale from time to time by holders thereof of all securities
that are Registrable Securities as of the time of such filing. If a Subsequent
Shelf Registration is filed, the Company shall use its commercially reasonable
efforts to (a) cause such Subsequent Shelf Registration to become effective
under the Securities Act as promptly as is reasonably practicable after such
filing, but in no event later than the date that is sixty (60) days after such
Subsequent Shelf Registration is filed and (b) keep such Subsequent Shelf
Registration (or another Subsequent Shelf Registration) continuously effective
until the end of the Effectiveness Period. Any such Subsequent Shelf
Registration shall be a Registration Statement on Form S-3 to the extent that
the Company is eligible to use such form. Otherwise, such Subsequent Shelf
Registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by such holders in
accordance with any reasonable method of distribution elected by the Majority
Investor Parties.
 
6

--------------------------------------------------------------------------------

(c) If the holder(s) of Registrable Securities so elect in writing delivered to
the Company, the Company will use its commercially reasonable efforts to cause a
Demand Registration or an offering of Registrable Securities covered by a Shelf
Registration to be in the form of an underwritten offering.  The holder(s) of a
majority of the Registrable Securities included in such offering shall have the
right to select the investment banker(s) and manager(s) to administer the
offering, subject to the approval of the Company, which shall not be
unreasonably withheld, conditioned or delayed.
 
(d) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter(s) of such underwritten offering advise Investor Parties in
writing that it is their good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering, together
with any Other Securities, exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities to be so included together
with all such Other Securities, then there shall be included in such firm
commitment underwritten offering the number or dollar amount of Registrable
Securities and such Other Securities that in the opinion of such managing
underwriter(s) can be sold without so adversely affecting such offering, and
such number of Registrable Securities and Other Securities shall be allocated
for inclusion as follows:
 
(i) first, the Registrable Securities for which inclusion in such underwritten
offering was requested by any Investor Party based on the number of Registrable
Securities Beneficially Owned by such Investor Party; and
 
(ii)  second, among any holders of Other Securities, pro rata, based on the
number of Other Securities Beneficially Owned by each such holder of Other
Securities.
 
(e) In the event of a Demand Registration, the Company shall be required to
maintain the continuous effectiveness of the applicable Registration Statement
for a period of at least 180 days after the effective date thereof or such
shorter period in which all Registrable Securities included in such Registration
Statement have actually been sold.
 
(f) The Majority Investor Parties shall have the right to notify the Company
that it has determined that the Registration Statement relating to a Demand
Registration be abandoned or withdrawn, in which event the Company shall
promptly abandon or withdraw such Registration Statement and upon such
notification such Registration Statement shall not be counted as a Demand
Registration under Section 2.1(a).  The Company shall not be required to pay for
the expenses of Investor Parties in connection with any registration proceeding
begun pursuant to Section 2.1(a) that has been subsequently withdrawn pursuant
to this Section 2.1(f) at the request of the Majority Investor Parties, unless
the withdrawal is based upon material adverse information concerning the Company
that the Company had not publicly disclosed at least two (2) Business Days prior
to the Company’s receipt of such Demand Notice.
 
7

--------------------------------------------------------------------------------

(g) With the prior written consent of the Majority Investor Parties (which
consent shall not be unreasonably withheld, conditioned or delayed), the Company
shall be entitled to coordinate any offerings under this Section 2.1 with any
offerings to be effected pursuant to similar agreements with the holders of
Other Securities, including, if practicable, by filing one Registration
Statement for any Registrable Securities being registered pursuant to Section
2.1(a) and all Other Securities.
 
SECTION 2.2. Piggyback Registration.
 
(a) At any time after the Closing, if, other than pursuant to Section 2.1, the
Company proposes to file a registration statement under the Securities Act with
respect to an offering by the Company for its own account (other than a
registration statement (a) on Form S-4, Form S-8 or any successor forms thereto,
(b) filed solely in connection with any employee benefit or dividend
reinvestment plan or (c) for the purpose of effecting a rights offering relating
to the Common Stock) or for the account of any of its security holders, the
Company will give to Investor Parties written notice of such filing at least
fifteen (15) days prior to the anticipated filing date (the “Piggyback
Notice”).  The Piggyback Notice shall offer Investor Parties the opportunity to
include in such registration statement the number of Registrable Securities (for
purposes of this Section 2.2, “Registrable Securities” shall be deemed to mean
solely securities of the same type and class as those proposed to be offered by
the Company for its own account) as it may request (a “Piggyback
Registration”).  Subject to Section 2.3(b), the Company shall include in each
such Piggyback Registration all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within seven (7)
days after notice has been given to Investor Parties.  The Company shall be
required to maintain the effectiveness of the Registration Statement for a
Piggyback Registration for a period of 180 days after the effective date thereof
or such shorter period in which all Registrable Securities included in such
Registration Statement have actually been sold.
 
(b) If any of the securities to be registered pursuant to the registration
giving rise to Investor Parties’ rights under this Section 2.2 are to be sold in
an underwritten offering, Investor Parties shall be permitted to include all
Registrable Securities requested to be included in such registration in such
offering on the same terms and conditions as any other shares of Capital Stock,
if any, of the Company included therein; provided, however, that if such
offering involves a firm commitment underwritten offering and the managing
underwriter(s) of such underwritten offering advise Investor Parties in writing
that it is their good faith opinion that the total number or dollar amount of
Registrable Securities proposed to be sold in such offering, together with all
Other Securities that the Company and any other Persons having rights to
participate in such registration intend to include in such offering, exceeds the
total number or dollar amount of such securities that can be sold without having
an adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:
 
8

--------------------------------------------------------------------------------

(i) first, all Other Securities being sold by the Company or by any Person
(other than Investor Parties) exercising a contractual right to demand
registration pursuant to which such registration statement was filed; and
 
(ii) second, among any other holders of Registrable Securities or Other
Securities requesting such registration, pro rata, based on the aggregate number
of Registrable Securities and Other Securities Beneficially Owned by each such
holder.
 
(c) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.2 prior to the effectiveness of the related
Registration Statement and shall have no obligation to register any Registrable
Securities in connection with such registration, except to the extent provided
herein.
 
(d) Each Investor Party shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Piggyback Registration by giving
written notice to the Company of its request to withdraw at least two (2)
Business Days prior to the planned effective date of the related Registration
Statement.  Notwithstanding Section 2.3, the Company shall not be required to
pay for the expenses of any Investor Party in connection with any registration
proceeding begun pursuant to this Section 2.2 from which Investor Parties has
subsequently withdrawn pursuant to this Section 2.2(d), unless such Investor
Party’s withdrawal is based upon material adverse information concerning the
Company that the Company had not publicly disclosed at least two (2) Business
Days prior to the Company’s delivery of such Piggyback Notice.
 
SECTION 2.3. Registration Expenses.  In connection with registrations pursuant
to Sections 2.1 and 2.2 (subject to Section 2.1(d)), the Company shall pay all
of the registration expenses incurred in connection with the registration
thereunder, including all: (a) registration and filing fees, (b) fees and
expenses of compliance with securities or blue sky laws (including reasonable
fees and disbursements of counsel in connection with blue sky qualifications of
the Registrable Securities), (c) processing, duplicating and printing expenses,
(d) internal expenses of the Company (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), (e) fees and expenses incurred in connection with the
listing of the Registrable Securities, (f) reasonable fees and disbursements of
counsel for the Company, reasonable fees and expenses for independent certified
public accountants retained by the Company (including the expenses of any
comfort letters or costs associated with the delivery by any registered public
accounting firms of a comfort letter or comfort letters requested but not the
cost of any audit other than a year end audit), (g) reasonable and documented
fees and disbursements of one counsel for the Investor Parties, up to $150,000
in the aggregate, and (h) reasonable fees and expenses of any special experts
retained by the Company in connection with such registration.  Notwithstanding
the foregoing, Investor Parties shall be responsible for (i) any underwriting
fees, discounts or commissions, (ii) any commissions of brokers and dealers, and
(iii) capital gains, income and transfer taxes, if any, relating to the sale of
Registrable Securities of Investor Parties.
 
9

--------------------------------------------------------------------------------

SECTION 2.4. Registration Procedures.
 
(a) In connection with the registration of any Registrable Securities pursuant
to this Agreement:
 
(i) The Company shall prepare and file with the SEC a Registration Statement
with respect to such Registrable Securities as provided herein, make all
required filings with FINRA and use commercially reasonable efforts to keep each
Registration Statement continuously effective during the period such
Registration Statement is required to remain effective pursuant to the terms of
this Agreement; upon the occurrence of any event that would cause the
Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Registrable Securities during the period such Registration Statement
is required to remain effective pursuant to the terms of this Agreement, the
Company shall file an appropriate amendment to the Registration Statement, a
supplement to the Prospectus or a report filed with the SEC pursuant to Section
13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case of clause (A),
correcting any such misstatement or omission, and, in the case of either clause
(A) or (B), the Company shall use commercially reasonable efforts to cause such
amendment to be declared effective and the Registration Statement and the
related Prospectus to become usable for their intended purposes as soon as
practicable thereafter.
 
(ii) The Company shall prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement effective during the periods provided herein.
 
(iii) The Company shall provide copies to and permit counsel designated by the
holder(s) of Registrable Securities to review each Registration Statement and
all amendments and supplements thereto (other than reports and proxy statements
filed by the Company under the Exchange Act that are incorporated by reference
in the Registration Statement or prospectus included therein) no fewer than
seven days prior to their  filing with the SEC and, except as required by law,
not file any document to which such counsel reasonably objects in good faith
(other than reports and proxy statements filed by the Company under the Exchange
Act that are incorporated by reference in the Registration Statement or
prospectus included therein).
 
(iv) The Company shall advise Investor Parties promptly (which notice pursuant
to clauses (B) through (E) below shall be accompanied by an instruction to
suspend the use of the Prospectus until the Company shall have remedied the
basis for such suspension):
 
(A) when the Prospectus or any Prospectus supplement or post-effective amendment
is proposed to be or has been filed, and, with respect to the Registration
Statement or any post-effective amendment thereto, when the same has become
effective;
 
10

--------------------------------------------------------------------------------



(B) of any request by the SEC or any other Governmental Entity for amendments to
the Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto;
 
(C)  of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement under the Securities Act or of the suspension by
any state securities commission of the qualification of the Registrable
Securities for offering or sale in any jurisdiction, or the threatening or
initiation of any proceeding for any of the preceding purposes;
 
(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; or
 
(E) of the existence of any fact or the happening of any event, during the
period in which a Registration Statement remains effective under the Securities
Act, that makes any statement of a material fact made in such Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein not misleading.
 
In the case of clauses (C) or (D), the Company shall use commercially reasonable
efforts to obtain the withdrawal of any order suspending the effectiveness or
qualification of the Registration Statement or the Registrable Securities at the
earliest possible time and, in the case of clause (E), the Company shall
promptly prepare a supplement or amendment to the Registration Statement and/or
Prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus (including any document incorporated by
reference therein) will not contain an untrue statement of a material fact or
omit to state any fact necessary to make the statements therein not misleading
 
(v) The Company shall furnish to the holder(s) of Registrable Securities such
number of copies of such Registration Statement, each amendment and supplement
thereto, the prospectus included in such Registration Statement (including each
preliminary prospectus) and such other documents as the Purchaser may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such holder,
 
(vi) In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriters of such offering and take such other actions as
are prudent and reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities, including causing its officers to
participate in “road shows” and other information meetings organized by the
managing underwriters.
 
11

--------------------------------------------------------------------------------



(vii) The Company shall use its commercially reasonable efforts to cause all
such Registrable Securities which are registered to be listed on each securities
exchange on which similar securities issued by the Company are then listed.
 
(viii) The Company shall, unless any Registrable Securities shall be in
book-entry form only, cooperate with Investor Parties to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends (unless required by applicable
securities Laws), and enable such Registrable Securities to be in such
denominations and registered in such names as Investor Parties may request at
least two (2) Business Days before any sale of Registrable Securities.  In
connection therewith, if reasonably required by the Company’s transfer agent,
the Company shall promptly deliver any authorizations, certificates and
directions required by the transfer agent which authorize and direct the
transfer agent to issue such Registrable Securities without legend upon sale by
the holder of such shares of Registrable Securities under the Registration
Statement.
 
(ix) The Company shall use its commercially reasonable efforts to promptly
register or qualify any Registrable Securities under such other securities or
blue sky laws of such jurisdictions within the United States as any Investor
Party reasonably requests and which may be necessary to enable such Investor
Party to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such Investor Parties, keep such registrations or
qualifications in effect for so long as the Registration Statement remains in
effect and do any and all other acts and things which may be reasonably
necessary or advisable to enable such Investor Parties to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Investor Parties; provided, however, that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Agreement, (B) subject itself to
taxation in any jurisdiction where it would not otherwise be subject to taxation
but for this Agreement or (C) consent to general service of process in any
jurisdiction where it would not otherwise be subject to such service but for
this Agreement.
 
(x) The Company shall use its commercially reasonable efforts to promptly cause
any Registrable Securities covered by a Registration Statement to be registered
with or approved by such other Governmental Entity within the United States as
may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Registrable Securities in accordance with the intended
methods of disposition set forth in such Registration Statement.
 
(xi) If such sale is pursuant to an underwritten offering, use commercially
reasonable efforts to obtain “comfort” letters dated the pricing date of the
offering of the Registrable Securities and the date of the closing under the
underwriting agreement from the Company’s independent public accountants in
customary form and covering such matters of the type customarily covered by
“comfort” letters as the managing underwriter reasonably requests.
 
12

--------------------------------------------------------------------------------

(xii)  The Company shall use commercially reasonable efforts to furnish, at the
request of the holder(s) of Registrable Securities on the date such securities
are delivered to the underwriters for sale pursuant to such registration or are
otherwise sold pursuant thereto, an opinion, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters, if any, covering such legal matters with respect to the
registration in respect of which such opinion is being given as the
underwriters, if any, and the seller may reasonably request and are customarily
included in such opinions.
 
(xiii) The Company shall cooperate with the holder(s) of Registrable Securities
and each underwriter participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with Financial Industry Regulatory Authority.
 
(xiv) The Company shall, in the event that any Investor Party advises the
Company that Investor Party intends to distribute any Registrable Securities by
means of an underwritten offering, whether pursuant to Sections 2.1 or 2.2,
enter into an underwriting agreement in customary form, scope and substance and
take all such other actions reasonably requested by such Investor Party or by
the managing underwriter(s), if any, to expedite or facilitate the underwritten
disposition of such Registrable Securities and deliver such documents and
certificates as may be reasonably requested by such Investor Party, its counsel
and the managing underwriter(s), if any.
 
(xv) The Company shall use commercially reasonable efforts to take all other
steps reasonably necessary to effect the registration of the Registrable
Securities contemplated hereby.
 
(b) No Investor Party by acquisition of a Registrable Security shall be entitled
to sell any of such Registrable Securities pursuant to a Registration Statement,
or to receive a Prospectus relating thereto, unless it has furnished the Company
with a Notice and Questionnaire (including the information required to be
included in such Notice and Questionnaire) and the information set forth in the
next sentence.  The Company may require Investor Parties selling Registrable
Securities pursuant to a Registration Statement to furnish to the Company such
information regarding Investor Parties and the distribution of such Common Stock
as the Company may from time to time reasonably require for inclusion in such
Registration Statement.  Investor Parties shall promptly furnish to the Company
all information required to be disclosed in order to make the information
previously furnished to the Company by Investor Parties not misleading.  Any
sale of any Registrable Securities by such Investor Parties shall constitute a
representation and warranty by such Investor Party that the information relating
to Investor Party and its plan of distribution is as set forth in the Prospectus
delivered in connection with such disposition, that such Prospectus does not as
of the time of such sale contain any untrue statement of a material fact
relating to or provided by such Investor Party or its plan of distribution and
that such Prospectus does not as of the time of such sale omit to state any
material fact relating to or provided by Investor Party or its plan of
distribution necessary to make the statements in such Prospectus, in light of
the circumstances under which they were made, not misleading.  The Company may
exclude from such Registration Statement the Registrable Securities of any
Investor Party that fails to furnish such information within a reasonable time
after receiving such request.  The Company shall not include in any Registration
Statement any information regarding, relating to or referring to such Investor
Party or its plan of distribution without the approval of such Investor Party in
writing.
 
13

--------------------------------------------------------------------------------

(c) No Investor Party shall use any free writing prospectus (as defined in Rule
405 under the Securities Act) in connection with the sale of Registrable
Securities without the prior written consent of the Company (which consent shall
not be unreasonably withheld, conditioned or delayed).
 
SECTION 2.5. Indemnification.
 
(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by Law, Investor Parties, the officers, directors, partners (limited
and general), members, managers, representatives, agents and employees of
Investor Parties, each Person who controls (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) Investor Parties, each
underwriter (including Investor Parties if they are deemed to be an underwriter
pursuant to any SEC comments or policies), if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter (collectively, the “Investor Party Indemnitees”),
from and against all losses, claims, damages, liabilities and expenses
(collectively, “Losses”) in connection with any sale of Registrable Securities
pursuant to a Registration Statement arising out of or based upon (i) any
violation or alleged violation of the Securities Act or any rule or regulation
promulgated thereunder by the Company or any of its Affiliates, employees,
officers, directors or agents or (ii) any untrue or alleged untrue statement of
a material fact contained in any Registration Statement or preliminary or final
Prospectus relating to the registration of such Registrable Securities or any
amendment or supplement thereto or any document incorporated by reference
therein or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading; provided,
however, that the Company shall not be liable to such Investor Party Indemnitee
in any such case to the extent that any such loss, claim, damage, liability or
expense arises out of or is based upon (A) an untrue statement or alleged untrue
statement or omission or alleged omission made in such Registration Statement,
including any such preliminary or final Prospectus contained therein or any such
amendments or supplements thereto, or contained in any free writing prospectus
(as such term is defined in Rule 405 under the Securities Act) prepared by the
Company or authorized by it in writing for use by such Investor Party Indemnitee
(or any amendment or supplement thereto), in reliance upon and in conformity
with information regarding such Investor Party Indemnitee or its plan of
distribution or ownership interests which was furnished in writing to the
Company for use in connection with such Registration Statement, including any
such preliminary or final Prospectus contained therein or any such amendments or
supplements thereto, or (B) offers or sales effected by or on behalf of such
Investor Party Indemnitee “by means of” (as defined in Rule 159A under the
Securities Act) a “free writing prospectus” (as defined in Rule 405 under the
Securities Act) that was not authorized in writing by the Company.
 
14

--------------------------------------------------------------------------------

(b) In connection with any Registration Statement in which an Investor Party is
participating by registering Registrable Securities, such Investor Party shall
indemnify and hold harmless, to the fullest extent permitted by Law, severally
and not jointly, the Company, the officers, directors, agents, representatives
or other employees of the Company, each Person who controls (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) the
Company, each underwriter, if any, and each Person who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
such underwriter, from and against all Losses, as incurred, arising out of or
based on any untrue or alleged untrue statement of a material fact contained in
any such Registration Statement or preliminary or final Prospectus relating to
the registration of such Registrable Securities or any amendment or supplement
thereto or any document incorporated by reference therein, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, in each case to the extent that such
untrue or alleged untrue statement or omission or alleged omission is made in
such Registration Statement or in any preliminary or final Prospectus contained
therein or any such amendments or supplements thereto or contained in any free
writing prospectus (as such term is defined in Rule 405 under the Securities
Act) in reliance upon and in conformity with written information furnished to
the Company by Investor Parties for inclusion in such document provided,
however, that in no event shall any indemnity under this Section 2.5(b) payable
by a holder exceed the amount by which the net proceeds actually received by
such holder from the sale of Registrable Securities included in such
registration exceeds the amount of any other losses, expenses, settlements,
damages, claims and liabilities that such holder has been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission or violation.
 
(c) If any Person shall be entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall give prompt notice to the party from which
such indemnity is sought (the “Indemnifying Party”) of any claim or of the
commencement of any Action with respect to which such Indemnified Party seeks
indemnification or contribution pursuant hereto; provided, however, that the
delay or failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any obligation or liability except to the extent that
the Indemnifying Party has been actually prejudiced by such delay or failure. 
The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party promptly after the receipt of written notice from
such Indemnified Party of such claim or Action, to assume, at the Indemnifying
Party’s expense, the defense of any such Action, with counsel reasonably
satisfactory to such Indemnified Party; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such Action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such Action, in which case the Indemnified Party shall also have the
right to employ counsel and to assume the defense of such; provided, further,
that the Indemnifying Party shall not, in connection with any one such Action or
separate but substantially similar or related Actions in the same jurisdiction,
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one firm of attorneys (together with appropriate
local counsel) at any time for all of the Indemnified Parties, or for fees and
expenses that are not reasonable and documented.  Whether or not such defense is
assumed by the Indemnifying Party, neither the Indemnifying Party nor the
Indemnified Party will be subject to any liability for, or otherwise effect, any
settlement made without the consent of the other (which consent shall not be
unreasonably withheld, conditioned or delayed).
 
15

--------------------------------------------------------------------------------

(d) Neither Party shall settle, compromise, discharge or consent to an entry of
judgment with respect to a claim or liability subject to indemnification under
this Section 2.5 without the other Parties’ prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed); provided that the
Indemnifying Party may agree without the prior written consent of the
Indemnified Party to any settlement, compromise, discharge or consent to an
entry of judgment, in each case that relates only to money damages and which
unconditionally releases the Indemnified Party from all liability in connection
with such claim.
 
(e) If the indemnification provided for in this Section 2.5 is unavailable to
hold harmless each of the Indemnified Parties against any losses, claims,
damages, liabilities and expenses to which such parties may become subject under
the Securities Act, then the Indemnifying Party shall, in lieu of indemnifying
each party entitled to indemnification hereunder, contribute to the amount paid
or payable by such party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and such Indemnified
Parties on the other in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses.  The relative fault of such parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact, or omission or alleged omission to state a
material fact, relates to information supplied by or concerning the Indemnifying
Party on the one hand, or by such Indemnified Party on the other, and such
party’s relative intent, knowledge, access to information and opportunity to
have corrected or prevented such statement or omission.  No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person that is not guilty of such fraudulent
misrepresentation. In no event shall any holder’s contribution obligation under
this Section 2.5(e) exceed the amount by which the net proceeds actually
received by such holder from the sale of Registrable Securities included in such
registration exceeds the amount of any other losses, expenses, settlements,
damages, claims and liabilities that such holder has been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission or violation.
 
SECTION 2.6. Miscellaneous.
 
(a) With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of the Registrable
Securities to the public without registration, the Company agrees, so long as
there are outstanding Registrable Securities, to use commercially reasonable
efforts to:
 
(i)  make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of this Agreement as required by law; and
 
(ii) file with the SEC in a timely manner all reports and other documents as the
SEC may prescribe under the Exchange Act at any time while the Company is
subject to such reporting requirements of the Exchange Act.
 
16

--------------------------------------------------------------------------------

(b) Subject to the provisions hereof, in the event the Company proposes to enter
into an underwritten public offering, Investor Parties shall enter into a
customary agreement with the managing underwriters not to effect any sale or
distribution of equity securities of the Company, or any securities convertible,
exchangeable or exercisable for or into such securities, during the period
beginning up to thirty (30) days prior to the date of such offering and
extending for up to 120 days following the effective date of such offering if so
requested by the Company and the underwriters.  The Company may impose
stop-transfer restrictions with respect to the securities subject to the
foregoing restriction until the end of the required stand-off period and shall
lift such stop-transfer restrictions immediately upon the end of such period.
 
(c) From and after the date hereof, the Company shall not enter into any
agreement granting any holder or prospective holder of any securities of the
Company registration rights with respect to such securities that conflict with
the rights granted to the Investor Parties, without their prior written consent.
It is agreed that the granting of pro rata registration rights to any other
investor in the Company shall not be considered to conflict with the rights
granted to the holders herein.
 
ARTICLE III
OTHER RIGHTS
 
SECTION 3.1. Information Rights.  For so long as any shares of Preferred Stock
are outstanding, the Company shall provide each of the Investor Parties with (i)
consolidated unaudited financial statements of the Company and its Subsidiaries
consisting of an unaudited income statement for such quarter, statement of cash
flows for such quarter and balance sheet as of the end of such quarter and, in
each case, prepared in accordance with GAAP; (ii) consolidated audited financial
statements of the Company and its Subsidiaries consisting of an audited income
statement for such fiscal year, statement of cash flows for such fiscal year and
balance sheet as of the end of such fiscal year and, in each case, prepared in
accordance with GAAP; and (iii) a copy of the financial plan of the Company and
its Subsidiaries in the form approved by the Board for each fiscal year and any
Board-approved revisions thereof; provided that any documents or other
information filed with the SEC need not be separately provided by the Company to
Investor Parties.
 
SECTION 3.2. Inspection Rights.  Each Investor Party who owns at least 25% of
the Preferred Stock shall have the right to visit and inspect any of the
properties of the Company or any of its subsidiaries, and to discuss the
affairs, finances and accounts of the Company or any of its subsidiaries with
its officers, and to review such information as is reasonably requested all at
such reasonable times during regular business hours with reasonable advance
notice and as often as may be reasonably requested; provided, however, that the
Company shall not be obligated under this Section 3.2 with respect to a
competitor of the Company or with respect to information that the Board
determines in good faith presents a conflict of interest as it relates to the
recipient.
 
17

--------------------------------------------------------------------------------

SECTION 3.3. Confidentiality. The Parties shall keep, and shall cause their
respective officers, directors, employees, affiliates and attorneys to keep, all
Confidential Information furnished to them in connection with this transaction
confidential and shall not use or disclose such Confidential Information, or
cause such Confidential Information to be disclosed, to any Person, provided,
however, that the Confidential Information may be disclosed (i) to any Party’s
officers, directors, employees, affiliates, attorneys and other advisors on a
need to know basis; (ii) to any regulatory or other governmental authorities as
required by applicable law; (iii) to any Person who has signed a confidentiality
agreement agreeing to be bound by the terms of this Section 3.3; and (iv) to the
extent required by law.
 
SECTION 3.4. Transferability. For so long as any shares of Preferred Stock are
outstanding, any Person to whom any Investor Party directly or indirectly
transfers Preferred Stock, other than any Person reasonably determined by the
Board to be a competitor of the Company, shall be entitled to the Information
Rights in Section 3.1 and the Inspection Rights in Section 3.2 so long as such
Person (a) signed a confidentiality agreement containing substantially the terms
included in Section 3.3 hereto and (b), following such transfer, holds, in the
aggregate, a number of shares of Common Stock and Preferred Stock which together
represent at least ten percent (10%) of the Capital Stock purchased by Investors
pursuant to the Purchase Agreement (as such number of shares is equitably
adjusted for subsequent stock splits, stock combinations, stock dividends or
similar recapitalizations).
 
SECTION 3.5. Preemptive Rights.  For so long as the Investor Parties own in the
aggregate, a number of shares of Common Stock and Preferred Stock which together
represent at least twenty-five percent (25%) of the Capital Stock purchased by
Investors pursuant to the Investment Agreement (as such number of shares is
equitably adjusted for subsequent stock splits, stock combinations, stock
dividends and recapitalizations) (the “Minimum Holding”), if at any time the
Company proposes to grant, issue or sell any Equity Securities (in each case,
other than any Permitted Issuances) to any Person (the “Purchase Rights”), then
it shall give Investor Parties written notice of its intention to do so,
describing the Equity Securities and the price and the terms and conditions upon
which the Company proposes to issue the same.  For so long as the Investor
Parties hold at least the Minimum Holding, each Investor Party shall be entitled
to acquire, upon the terms applicable to such Purchase Rights, its Pro Rata
Share of the Equity Securities proposed to be granted, issued or sold by the
Company triggering the Purchase Rights. Each Investor Party shall have thirty
(30) days from the giving of such notice to agree to purchase its Pro Rata Share
of the Equity Securities for the price and upon the terms and conditions
specified in the notice by giving written notice to the Company and stating
therein the quantity of such Equity Securities to be purchased.  If not all of
Investor Parties elect to purchase their Pro Rata Share of the Equity Securities
subject to the Purchase Rights, then the Company shall promptly notify in
writing Investor Parties who have elected to purchase their full Pro Rata Share
of such Equity Securities and shall offer such Investor Parties the right to
acquire such unsubscribed shares on a pro rata basis (based on Pro Rata
Shares).  Investor Parties shall have fifteen (15) days after receipt of such
notice to notify the Company of their election to purchase all or a portion
thereof of the unsubscribed shares.  If Investor Parties have, in the aggregate
elected to purchase more than the number of unsubscribed shares being offered in
such notice, then the unsubscribed shares shall be allocated according to each
Investor Party’s Pro Rata Share up to the number of unsubscribed shares set
forth in the notice to Investor Parties.  If Investor Parties fail to exercise
in full its Purchase Rights, the Company shall have ninety (90) days thereafter
to sell the Equity Securities in respect of which the purchasers’ rights were
not exercised, at a price and upon terms and conditions that are not materially
more favorable to the purchasers thereof than specified in the Company’s notice
to Investor Parties pursuant to this Section 3.5.  If the Company has not sold
such Equity Securities within such ninety (90) days, the Company shall not
thereafter issue or sell any Equity Securities (other than Permitted Issuances)
without first again complying with this Section 3.5.
 
18

--------------------------------------------------------------------------------

SECTION 3.6. Consent Rights.  For so long as Investor Parties hold at least the
Minimum Holding, the Company will not, without first obtaining the written
consent or affirmative vote of the Majority Investor Parties, take any of the
following actions: (i) increase the number of shares of Capital Stock reserved
or made available for issuance under the Company’s employee, officer, director
and consultant equity incentive plans or similar arrangements (other than annual
or bi-annual increases consistent with the Company’s past practices), (ii)
authorize or issue more than 1,000,000 shares (as such number of shares is
equitably adjusted for subsequent stock splits, stock combinations, stock
dividends and recapitalizations) of Common Stock (or options, warrants or rights
to acquire Common Stock) pursuant to any real estate transaction, equipment
lease financing, bank financing arrangement, (iii) purchase any capital stock or
other equity interest, or a material portion of the assets of, any other entity
for aggregate consideration in excess of amounts permitted under the Credit
Agreement as amended, or its provisions waived, from time to time, (iv) declare
or pay any dividend or distribution on any share or shares of Capital Stock
(other than the Preferred Stock) unless the Company has paid in full all accrued
and unpaid dividends on the Preferred Stock through the Dividend Reference Date
(as defined in the Certificate of Designation) immediately preceding such
declaration or payment in accordance with the Certificate of Designation, (v)
cause the Total Leverage Ratio (as defined in the Credit Agreement) to exceed
6.50 to 1.00, (vi) redeem, purchase, or otherwise acquire any share or shares of
Capital Stock, other than repurchases of Common Stock from employees, officers,
directors, consultants or other persons performing services for the Company or
any subsidiary pursuant to agreements under which the Company has the option to
repurchase such shares at or below the fair market value of such shares (as
determined by the Board) upon the occurrence of certain events specified in such
agreements, including without limitation the termination of employment or
service, or pursuant to a right of first refusal, (vii) authorize or enter into
any transactions or other arrangements which materially and adversely alter the
rights, preferences or privileges of the Preferred Stock (including, without
limitation, any subsequent senior credit facility which would have materially
more restrictive terms than the Credit Agreement with respect to the
Corporation’s ability to pay dividends in cash) and (viii) change the authorized
number of directors on the Board.
 
SECTION 3.7. Investor Directors.
 
(a) Investor Party Nomination.  For so long as Investor Parties hold at least
the Minimum Holding, the Majority Investor Parties shall be entitled to
designate for nomination and election one (1) member (the “Investor Director”)
of the Company’s Board of Directors (the “Board”); provided, however, that if
the Company amends its certificate of incorporation to permit the Investor
Parties to elect the Investor Director directly, then for so long as Investor
Parties hold at least the Minimum Holding, the holders of Preferred Stock shall
be entitled to elect one (1) Investor Director directly; provided, further, that
the Investor Director shall resign as promptly as practicable in the event that
upon the earlier to occur of (i) the Investor Parties no longer hold at least
the Minimum Holdings and (ii) there being no shares of Preferred Stock
outstanding.
 
19

--------------------------------------------------------------------------------

(b) Company Nomination.  In accordance with the provisions of Section 3.7(a),
unless the holders of Preferred Stock are entitled to elect an Investor Director
directly, at each meeting of the Company’s stockholders at which the election of
directors is to be considered, the Company shall nominate the Investor Director
designated by the Majority Investor Parties for election to the Board by the
holders of Voting Stock and solicit proxies from the Company’s stockholders in
favor of the election of Investor Directors.  The Company shall use commercially
reasonable efforts to cause each Investor Director to be elected to the Board
(including recommending approval of such Investor Director’s appointment to the
Board) and shall not take any action designed to diminish the prospects of such
Investor Director of being elected to the Board.
 
(c) Removal.  Each Investor Director appointed pursuant to this Section 3.7
shall continue to hold office until the next annual meeting of the stockholders
of the Company and until his or her successor is elected and qualified in
accordance with this Section 3.7 and the Bylaws or at such time as such Investor
Director’s death, resignation, retirement or disqualification.  The Company
shall use its commercially reasonable efforts to ensure that any Investor
Director is removed only if so directed in writing by the Majority Investor
Parties, unless otherwise required by this Section 3.7 or applicable law.
 
(d) Vacancies.  In the event of a vacancy on the Board resulting from the death,
disqualification, resignation, retirement or termination of the term of office
of an Investor Director, the Company shall use commercially reasonable efforts
to cause the Board to fill such vacancy or new directorship with a
representative designated by the Majority Investor Parties as provided
hereunder, in either case, to serve until the next annual or special meeting of
the stockholders (and at such meeting, such representative, or another
representative designated by such holders, will be nominated to be elected to
the Board in the manner set forth in Section 3.7(b)).  If the Majority Investor
Parties fail or decline to fill the vacancy, then the directorship shall remain
open until such time as the Majority Investor Parties elect to fill it with a
representative designated hereunder.
 
(e) Director Fees and Expenses.  The Investor Director shall be entitled to
reimbursement of expenses incurred in such capacities on the same basis as the
Company provides such reimbursement to the other non-management members of its
Board; provided, that no Investor Director will be entitled to receive any fees,
including any equity awards, in connection with such Investor Director’s service
on the Board.
 
SECTION 3.8. Observation Rights. For so long as Investor Parties hold at least
the Minimum Holding, in the event that an Investor Director is not a member of
the Board, the Company shall permit a representative of the Majority Investor
Parties (the “Observer”) to attend all meetings of the Board (whether in person,
telephonic or other) and committees thereof in a non-voting, observer capacity
and shall provide to the Observer, concurrently with the members of the Board,
and in the same manner notice of such meeting (or, in the case of any action to
be taken by the Board by written consent, a copy of such written consent prior
to execution thereof) and a copy of all materials provided to such members,
subject to customary recusal practices of the Company with respect to matters in
which the Observer has a conflict of interest.
 
20

--------------------------------------------------------------------------------

ARTICLE IV
MISCELLANEOUS
 
SECTION 4.1. Amendment and Modification.  No term of this Agreement may be
amended or modified without the prior written consent of the Company and either
(i) so long as the Investors or its Affiliates hold any Preferred Stock or
Conversion Stock, the Majority Investor Parties or (ii) if the Investors or its
Affiliates do not hold any Preferred Stock or Conversion Stock, the holders of a
majority of the Preferred Stock (if any).  No provision of this Agreement may be
waived except in a writing executed and delivered by the Party against whom such
waiver is sought to be enforced.  Any amendment or waiver effected in accordance
with this Section 4.1 shall be binding upon Investor Parties and the Company.
 
SECTION 4.2. Successors and Assigns; Binding Effect.  The provisions of this
Agreement shall be binding upon and inure to the benefit of Investors and their
respective successors and assigns.  This Agreement may not be assigned by any
Party hereto without the prior written consent of the Company and the Majority
Investor Parties.
 
SECTION 4.3. Severability.  If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be
declared by any court of competent jurisdiction to be invalid, illegal, void or
unenforceable in any respect, all other provisions of this Agreement, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid, illegal, void or unenforceable, shall
nevertheless remain in full force and effect and will in no way be affected,
impaired or invalidated thereby.  Upon such determination that any provision, or
the application of any such provision, is invalid, illegal, void or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by Law in an acceptable manner.
 
SECTION 4.4. Notices and Addresses.  Unless otherwise provided, any notice or
request required or permitted to be delivered under this Agreement shall be
given in writing and shall be deemed effectively given as hereinafter described
(a) if given by personal delivery, upon actual delivery, (b) if given by
facsimile or electronic mail, upon receipt of confirmation of a completed
transmittal, (c) if given by mail, upon the earlier of (i) actual receipt of
such notice by the intended recipient or (ii) three (3) Business Days after such
notice is deposited in first class mail, postage prepaid, and (d) if by an
internationally recognized overnight air courier, one (1) Business Day after
delivery to such carrier.  All notices shall be addressed to the Party to be
notified at the address as follows, or at such other address as such Party may
designate by ten (10) days’ advance written notice to the other Party:
 
If to the Company:


Merge Healthcare Incorporated
350 North Orleans Street
Chicago, IL 60654
Attention:   Board of Directors
Facsimile:    (312) 565-6870
E-Mail:         Jared.Green@merge.com
 
21

--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice to the Company):


Jenner & Block LLP
353 North Clark Street
Chicago, IL 60654
Attention:   Mark A. Harris and Jeffrey R. Shuman
Facsimile:    (312) 923-8584
E-Mail:         mharris@jenner.com and jshuman@jenner.com
 
If to Investor Parties:


c/o Guggenheim Partners Investment Management, LLC
330 Madison Avenue, 10th Floor
New York, NY 10017
Attention:   GI Legal
Fax:              (212) 644-8107
Email:           GILegalTransactionsGroup@guggenheimpartners.com
 
With a copy to (which shall not constitute notice to Investor Parties):


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:   Douglas Ryder and Richard Aftanas
Facsimile:    (212) 446-6460
E-Mail:         douglas.ryder@kirkland.com and raftanas@kirkland.com
 
SECTION 4.5. Governing Law; CONSENT TO JURISDICTION.  This Agreement and any
Action or dispute arising under or related in any way to this Agreement, the
relationship of the Parties, the transactions leading to this Agreement or
contemplated hereby and/or the interpretation and enforcement of the rights and
duties of the Parties hereunder or related in any way to the foregoing, shall be
governed by and construed in accordance with the internal, substantive Laws of
the State of New York applicable to agreements entered into and to be performed
solely within such state without giving effect to the principles of conflict of
Laws thereof.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT
JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR
PROCEEDING SEEKING EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK (THE “CHOSEN
COURTS”).  EACH PARTY HERETO FURTHER AGREES NOT TO BRING ANY SUCH SUIT, ACTION
OR PROCEEDING IN ANY COURT OTHER THAN THE CHOSEN COURTS PURSUANT TO THE
FOREGOING SENTENCE (OTHER THAN UPON APPEAL).  BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE CHOSEN
COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT,
ACTION OR PROCEEDING.  THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE WOULD BE
PROPER IN EACH OF THE CHOSEN COURTS, AND HEREBY WAIVE ANY OBJECTION THAT ANY
SUCH CHOSEN COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF
SUCH SUIT, ACTION OR PROCEEDING.
 
22

--------------------------------------------------------------------------------

SECTION 4.6. WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE) INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. 
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 4.6 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.  ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.6 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
 
SECTION 4.7. Headings.  The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.
 
SECTION 4.8. Counterparts; Electronic Delivery.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  This Agreement
and any signed agreement or instrument entered into in connection with this
Agreement, and any amendments hereto or thereto, to the extent delivered by
means of a telecopy machine or electronic mail (any such delivery, an
“Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise (a) the use of Electronic Delivery to
deliver a signature or (b) the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery, as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense related to
lack of authenticity.
 
SECTION 4.9. Further Assurances.  Each Party shall cooperate and take such
action as may be reasonably requested by another Party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.
 
23

--------------------------------------------------------------------------------

SECTION 4.10. Remedies.  Each Party hereby acknowledges and agrees that the
failure of the other Party to perform its respective agreements and covenants
hereunder, including any failure to take all actions as are necessary by such
Party to consummate the transactions contemplated hereby (to the extent required
to be taken by such Party under this Agreement), will cause irreparable injury
to the other Party, for which damages, even if available, will not be an
adequate remedy.  Accordingly, each Party hereby agrees that any other Party
shall be entitled to the issuance of equitable relief by any court of competent
jurisdiction to compel performance of such Party’s obligations.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
24

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.
 

 
MERGE HEALTHCARE INCORPORATED
         
By:
              /s/ Justin C. Dearborn       Name:  Justin C. Dearborn      
Title:      Chief Executive Officer  

 

 
GUGGENHEIM PRIVATE DEBT FUND NOTE ISSUER, LLC
     
By: Guggenheim Partners Investment Management, LLC, as Manager
       
By:
             /s/ William R. Hagner       Name:    William R. Hagner      
Title:       Attorney-in-Fact  

 

 
NZC GUGGENHEIM FUND LLC
     
By: Guggenheim Partners Investment Management, LLC, as Manager
       
By:
             /s/ William R. Hagner       Name:   William R. Hagner      
Title:      Attorney-in-Fact  


 
MAVERICK ENTERPRISES, INC.
     
By: Guggenheim Partners Investment Management, LLC, as Investment Manager
       
By:
             /s/ William R. Hagner       Name:   William R. Hagner      
Title:      Attorney-in-Fact  

 

 
VERGER CAPITAL FUND LLC
     
By: Guggenheim Partners Investment Management, LLC, as Sub-Advisor
       
By:
             /s/ William R. Hagner       Name:   William R. Hagner      
Title:       Attorney-in-Fact  

 
Signature Page to Investors Rights Agreement
 

--------------------------------------------------------------------------------

            SCHEDULE 1
 
Guggenheim Private Debt Fund Note Issuer, LLC
NZC Guggenheim Fund LLC
Maverick Enterprises, Inc.
Verger Capital Fund LLC
 
S-1

--------------------------------------------------------------------------------